UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-2242


FREDERICK LEWIS,

                Plaintiff - Appellant,

          v.

JEFFERY L. NEWTON,    CJM;   WALTER   J.    MINTON;   JOAN   LAFLAND;
PAULA MCKENZIE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:14-cv-00431-JRS)


Submitted:   July 31, 2015                 Decided:   September 24, 2015


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark J. Krudys, THE KRUDYS LAW FIRM, PLC, Richmond, Virginia,
for Appellant. Carlene Booth Johnson, PERRY LAW FIRM, Dillwyn,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Frederick     Lewis      filed    a       civil   action     against       various

officials and staff at Riverside Regional Jail in Prince George

County, Virginia, alleging claims under 42 U.S.C. § 1983 (2012)

for Eighth Amendment and due process violations, as well as a

Virginia state law claim for false imprisonment.                          The district

court granted Defendants’ motion to dismiss the action pursuant

to   Fed.   R.    Civ.    P.   12(b)(6),         finding   that    Defendants       were

entitled to qualified immunity and that Lewis’ claims otherwise

failed as a matter of law.

      On appeal, Lewis challenges the court’s consideration of

records appended to the motion to dismiss.                   A district court is

required to consider documents incorporated into the complaint,

Cozzarelli v. Inspire Pharms. Inc., 549 F.3d 618, 625 (4th Cir.

2008), and documents attached to a motion to dismiss that are

integral    to   and     relied   on   in       the   complaint,    Zak    v.    Chelsea

Therapeutics Int’l, Ltd., 780 F.3d 597, 606-07 (4th Cir. 2015).

In addition, a court may take judicial notice of matters of

public record in considering a motion to dismiss.                               Sec’y of

State for Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705

(4th Cir. 2007).         Therefore, the district court did not err in

considering the documents provided by the parties.

      Our review of the record also confirms that, in declining

to   release     Lewis    earlier,     Defendants       acted     reasonably,      as   a

                                            2
matter   of    law,    in    response   to   the    ambiguous      and   changing

information provided by the state courts.                We therefore conclude

that the district court appropriately dismissed Lewis’ action.

     Accordingly, we affirm the district court’s judgment.                      We

dispense      with    oral   argument   because         the    facts   and   legal

contentions     are   adequately    presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        3